—Mercure, J. P.
Appeal from a judgment of the Supreme Court (Keegan, J.), entered March 8, 1999 in Albany County, which granted defendants’ motion for summary judgment dismissing the complaint.
Plaintiff commenced this action to recover damages allegedly sustained as a result of defendants’ denial of plaintiffs application for a campaign loan while granting the same to another candidate. Plaintiff asserts that the damages resulted from his out-of-pocket expenses and the unrealized gains on securities he allegedly liquidated to finance his campaign. Defendants moved for summary judgment dismissing the complaint contending that plaintiff failed to state a claim upon which relief could be granted. Supreme Court granted defendants’ motion and this appeal ensued.
We affirm. Although plaintiff established that prior loans *867were made to him by defendants, he has offered no relevant evidence to substantiate the existence, let alone the denial, of a campaign loan application. Furthermore, plaintiff failed to demonstrate a contractual relationship between himself and defendants evidencing a duty on behalf of defendants to extend credit to him. Supreme Court properly concluded that plaintiffs repetition of the conclusory allegations of his complaint was insufficient to defeat the summary judgment motion (see, Freedman v Chemical Constr. Corp., 43 NY2d 260, 264). In the absence of a triable issue of fact, summary judgment in favor of defendants was properly granted (see, Zuckerman v City of New York, 49 NY2d 557, 562).
Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, with costs.